Title: To George Washington from Clement Biddle, 5 November 1786
From: Biddle, Clement
To: Washington, George



Novemr 5th 1786

I have your Esteemed favour of 28th ulto. It is scarcely possible to get the Clover seed by the bushel from the farmers or Graziers who bring it to Market—those who are Accustomed to gathering it for sale having a Constant Market with the Retailers will give them a preference & in getting it from them you are sure of the best seed—it is just now coming in & the Retailers tell me they can shortly Supply a quantity @ 14d. or 15d. the pound, they sell by the dozen or twenty pounds at 18d. The present year has not been very favourable for Barley but the Brewers will chuse the best they have for seed—but expect a profusion in the produce they giving the Highest price & they Charge no more for it than they pay the Farmers which is this year 6/ and about a penny ⅌ Bushel Cuttage—Reuben Haines one of our first Brewers has promised that I shall have one hundred Bushels of the Right Spring Barley & I have informed him I should make no engagement that you would send the Produce of it here, but if you did it should be offered to him he giving the highest price—No such Coarse Goods as you mention have been in any quantity for Sale at Vendue. Yrs &ca

Clement Biddle

